Howard & Howard Attorneys PLLCORDER DISMISSING APPEALThis is an appeal from a district court order granting in part and denying in part a motion to confirm an arbitration award and motion to vacate or modify the arbitration award and directing rehearing. Eighth Judicial District Court, Clark County; Nancy L. Allf, Judge.On February 15, 2018, this court entered an order directing appellant to show cause why this appeal should not be dismissed for lack of jurisdiction because the district court order appealed from was not a final judgment. We cautioned appellant that failure to demonstrate this court's jurisdiction could result in dismissal of this appeal. To date, appellant has not responded to our order, or otherwise communicated with this court. Accordingly, we conclude that we lack jurisdiction and weORDER this appeal DISMISSED.1Respondent's motion to dismiss the appeal based on appellant's failure to respond to this court's orders is denied as moot.